 644DECISIONSOF NATIONALLABOR RELATIONS BOARDAll-Tronics,Inc.andLocal 868, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 29-CA-1233'April 29, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn February 7, 1969, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in other unfair labor practice conductalleged in the complaint and recommended dismissalof those allegations. Finally, the Trial Examinerfound that certain conduct of Respondent interferedwiththeelectioninCase29-RC-933andrecommended that the election be set aside.Thereafter, the General Counsel and RespondenteachfiledexceptionstotheDecisionand asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions,' and recommendations" of theTrialExaminer, with the modifications set forthbelow.This casewas previously consolidated with Case29-RC-933 In theBoard'sOrder of February 7, 1969,the cases were severed and Case29-RC-933 was remanded to the Regional DirectorforRegion 29 forfurther appropriateactionOnApril 9,1969, the Regional Director setaside the election'In adopting the Trial Examiner'sDecision,we correct the followinginadvertent errors(a) The reference in the Conclusionsof Law andRecommended OrdertoMagdaleneWilliams. GeraldineWilliamsis the correct name of thedisenmmatee(b) The reference in section III, B,4, a, first paragraph,to an electionon October 6. Theelection was held onFebruary 6(c) The references to UnionBusiness Representative Donald Bruckner asWilliamBruckner,SupervisorCharlesDowns asWilliamDowns,employee GeorgeWilliamsas George Davis'In addition to the reasonscited by theTrial Examiner for finding thatRespondent's interrogations of employees as to their union sentiments wasviolative of Section 8(aXl), we note that these interrogations occurred in acontext of other unfair labor practices.'In view of Respondent's extensive violations of Section 8(a)(l) and (3)of the Act, we find thata broad cease and desist order is warranted and we1.We find merit in General Counsel's exceptiontotheTrialExaminer's failure to find thatRespondent violated Section 8(a)(1) on January 12,1968,when its supervisor,Geiger,threatenedemployee Krinsky with possible loss of coffee breaksand bathroom privileges if the plant were unionized.The record does not support the Trial Examiner'sconclusion that the threats were mitigated by thesuggestionthat these benefits would become thesubject of negotations.2.We do not adopt the Trial Examiner'sconclusion that the wageincreasesgranted threeemployees effective January 15, 17, and 19 wereunlawful. These wageincreasesfollowed on the heelsof increases granted to seven other employees; wageincreases which the Trial Examiner found were notshown to be unlawful. While the latter three, unlikethe initial seven, were instituted effective at the timewhenRespondent clearly knew that the unionorganizational drive had begun, we find no evidencein the record which would support an inference thatRespondent'sreasonsforgranting these threeincreasesdiffered from the reasons prompting theearlier increases.However, we agree with the Trial Examiner thatthegeneralwage increase granted inMarch,following the Union's defeat and while objectionswere pending, was violative of Section 8(a)(1). Whilethere is some evidence that the wage increase cameat a time when Respondent normally conducted awage review, there is no evidence that thisincreasewas pursuant to such a review. In view ofRespondent'sunionanimus,thefactthattheincreasefollowedclosely in time the Januaryincreases,and the fact that the increases came at atime when Respondent faced the possibility of asecond election, the inference is warranted that theincreaseswere designed to further erode Unionsupport among the employees.3.We agree with the Trial Examiner that abargainingorderisnecessarytoremedyRespondent'sviolationofSection8(a)(5).Wefurther find that a bargaining order is necessary toremedy the effects of Respondent's other unfairlabor practices in violation of Section 8(a)(1). Therecord shows that the Union represented a majorityof the employees in the appropriate unit whenRespondent initiated its course of unfair laborpractices aimed at destroying this support. To theextent that the election revealed a 'loss 'of unionsupportthereafter,such lossmustbefoundattributable to Respondent's unfair labor practiceswhich were of a serious and extensive nature.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheshallmodify the Recommended Order of the Trial Examiner accordingly.175NLRB No. 110 ALL-TRONICS, INC.RecommendedOrder of the Trial Examiner, asmodifiedherein,and hereby orders that Respondent,All-Tronics,Inc.,Westbury,Long Island,NewYork, its officers,agents,successors,and assigns,shalltake theactionsetforthintheTrialExaminer's Recommended Order, as so modified:1.Add the following to paragraph 1(a) of theTrial Examiner'sRecommendedOrder: "However,nothing hereinrequiresRespondent to rescind wageincreasespreviously instituted."2.Amend paragraph 1(c) of the Trial Examiner'sRecommended Order by substituting for the words"In any like or relatedmanner" the words "In anyother manner...."3.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:"(c)Notifytheabove-namedemployees ifpresentlyserving inthe Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."4.Add the following to the third indentedparagraph of the Appendix:...However,nothing inthis order requires usto discontinue the new rates of pay previouslygiven to you.5.Insert the following as the ninth indentedpars raph of the notice:WE WILL notify the above-named employees ifpresentlyserving intheArmed Forces of theUnited States of their right to full reinstatementupon applicationin accordancewith the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,TrialExaminer: This matter washeard at Brooklyn, New York, on various dates in Augustand October 1968, pursuant to a charge filed on February8, 1968,' in Case No. 29-CA-1233. By an order and noticeof hearing issued by the Regional Director on May 21, thecomplaint of the same date issuedby theRegionalDirector in Case No. 29-CA-1233 was consolidated forhearingwithissuesraisedpursuant to timely filedobjections inCaseNo. 29-RC-933. The consolidatedcomplaint alleges violation of Section 8(a)(1), (3), and (5)of the National LaborRelationsAct, hereinafter calledthe Act. The parties timely filed briefs with me.Upon consideration of the briefs and upon the record inthis case=and my observation of the witnesses,Imake thefollowing:'All dates referred to herein relate to 1968.'On December 23, 1968,the parties filed with the Trial Examiner astipulation correcting page 347,lines16 to 18 of the transcript of thisproceeding to reflect that certain named"employees received wageincreases effective January 6,1968,which were received in their pay onJanuary 16, 1968."FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT645The Respondent is and has been at all times materialherein a New York corporationmaintainingitsprincipaloffice and place of business at Westbury, Long Island,New York, where it is, and has been at all pertinenttimes engaged in the manufacture, sale and distribution ofelectronic equipment and related products.During the year preceding the issuance of the complaintherein,Respondent, in the course and conduct of itsbusiness operations, manufactured, sold and distributed atitsWestbury plant, products valued -in excess of $50,000,of which products valued in excess of $50,000 wereshipped from said plant in interstate commerce directly toStates of the United States other than the State of NewYork.Upon these admitted facts, and the stipulation of theRespondent at the hearing, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 868, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter called the Union, is stipulated to bea labor organization within the meaning of Section 2(5) ofthe Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThis case raises the issues whether (1) upon beingpresented with a bargaining demand by the Union theRespondentunlawfullylaidoffanemployeeandterminated one other because of their respective unionactivities, and briefly laid off three other employees as acloak to this allegedly discriminatory conduct; (2)interrogated employees concerning their union activity andthreatened employees with changes in working conditionsand, loss of benefits if they selected the Union as theircollective-bargaining representative; (3) granted generaland selective wage increases to unit employees and (4)unlawfully refused to recognize and bargain collectivelywith the Union. This latter issue places in question themajoritystatusoftheUnionandwhethertheRespondent's declination was based on a good-faith doubtof the Union's majority status. Additionally, there israised in this proceeding, the question whether within 24hoursof the Board-conducted electionRespondentaddressed its employees concerning the Union and theelection and whether Respondent's conduct was such as towarrant setting aside the results of the February 6 electionconducted in Case No. 29-RC-933.B. Pertinent Facts1.Prefatory factsa.The representationelectionThe evidence of record reveals that on January 12 theUnionfileda representation petition inCaseNo.29-RC-933 and that on January 17 the parties entered intoan Agreement for Consent Election which agreement was 646DECISIONSOF NATIONALLABOR RELATIONS BOARDapproved by the Regional Director on January 18. OnFebruary 6an election was held and onFebruary 8 theUnion filed timely objections to conduct affecting theresults of the election.b.Respondent's operationsHaroldWestman is president of Respondent andGilbertGeiger and Charles Downs are,respectively,production manager and foreman.For administrative andpayroll purposes the employees at Respondent'sWestburyplant are classified as office, technical and factory. Theproduction andmaintenance employees fall into thefactory category and are those employees pertinent to theinstant proceeding.The total factory area of Respondent's Westbury plantoccupies 66 feet by 44 feet.Included in this area is thegeneral assembly area which occupies 30 feet by 30 feet,as well as a small capacitory winding room and a machineshop. Additionally, within the total factory area is housedan impregnation tank room which occupies a 10 foot by40 foot space. Factory employees only occasionally workin this room.The credible testimony of Harold Westman reveals thatfor cost allocation and payroll purposes the factory isdivided into six departments.These include the machineshop, designated 360; general production,362; capacitorwinding,103; receiving and shipping,401; quality control,403 and cleaning department, 365.'Westman furthercredibly testified that the electrical components producedbyRespondentmust undergo a machine, assembly,cleaningand winding operation.The payroll recordsintroduced into evidence pertaining to the production andmaintenanceemployeesrevealthatthedesignation"factory" department is applied to each employee. Thereis no reference to any other departmental designation.Westman testified that pursuant to instructions andcompany practice,each employee is given a timesheet ortimecarduponwhichhe records the departmentaldesignationnumber of the department in which heperforms duties during any given workday.Westmanfurther testified that, if an employee, during any workday,does work in two or more departments he must record onhis timesheet or timecard the departmental designationnumber of each department in which he performs dutiesother than those determined by the employee himself to bemerely incidental to his work in the principal department.The Respondent introduced into evidence timecards ortime ticketsof JohnEchezuria, an alleged discriminateewhose departmental placement is pertinent to hislayoff,covering dates between November 10 and January 12.' Oneachof these cards, Echezuria had recorded thedepartmental designationnumber- 360 - of themachine shop.Echezuria credibly testified that he did sobecause he had been instructed to record this number andhad no awareness of the practice of recording thedepartmental designation number of other departments inwhich he performs substantial duties during a givenworkday.Echezuria testified however that, except for the firstweek of his employment when he worked exclusively in'Within the general production department is a general assemblyoperation which is accorded the same departmental designation number -362 - as the general production department.'These time tickets do not encompass each day of Echezuria'semployment and there is a substantial void of timecards for the first weekin January 1968.the machine shop, he worked in a variety of jobs includingwork in the soldering department, coil winding and themachine shop.' The testimony of Christine Lahti confirmsEchezuria's assertion that he performed work outside themachine shop.'c.The productionand maintenance unitOn January 11 and 12, there were employed atRespondent'sWestburyplant27productionandmaintenance employees. Included in this group ofemployees were John Echezuriaas well asJeffrey Batt,Geraldine Williams,MinnieWilliams and Christine Lahti,other alleged discriminatees.d.The organizational campaignAt material times John Echezuria worked both atRespondent'splant and at a firm known asNew YorkTwist Drill. He was, at pertinent times, a member of theUnion. At New York Twist Drill he was shop steward.He entered Respondent's employ on November 11, 1967,and shortly before January 9, 1968, he spoke with DonaldBruckner,secretary-treasurer and business representativeof the Union,with respect to undertaking organizationalefforts at Respondent'splant.On January 9, Echezuriahad occasion to speak with George Williams, an employeeof Respondent,and a Negro, concerning the benefits of aunion.He presentedWilliamswitheightblankauthorization cards and urgedWilliams to endeavor toobtain signatures on the cards and to devote specificattention to obtaining the signatureof other Negroemployees.Thereafter, effortsweremade by GeorgeWilliams,Echezuria and employee Martin Carrillo tohave other production and maintenance employees signunion authorization cards.There were received in evidence18 signed union authorization cards.'Eight cards weredated January 9, six were dated January 10, three weredated January 11 and one - the card of Jeffrey Batt -was undated.Fourteen employees testified credibly at the hearing tohavingaffixedtheir own signature to authorization cardsreceivedin evidence bearing their names.'Except for thecard of Jeffrey Batt,which was undated,each of the cardsbore either a January 9, 10, or 11 date.Batt testifiedcredibly that he was laid off on January 12 and that hesigned his authorization card prior to being laid off. He'Soldering is a subdivision of the production department and coilwinding is a section of the capacitor winding department.'Additional support for Echezuria'stestimony is gained from thetestimony of part-time employees Richard Janiec and Thomas Gentile tothe effect that,as part-time employees,they performed a variety of workThe functions described by them fall under the jurisdiction of more thanone department and would not be exclusively within the work jurisdictionof the machine shop.'The printed portions of the card was as follows:I, the undersigned,hereby apply for membership in Union Local 868,an affiliate of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, and do hereby authorize Local 868 torepresent me in collective-bargaining with my employer.NAMEDATEADDRESSTel.NoEMPLOYEREMPLOYER'S ADDRESSPOSITIONSIGNATUREAll information kept strictly confidential'These were:JeffreyBatt,Martin Carillo,John Echezuna,Frankie ALL-TRONICS, INC.credibly testified further that he executed his card at hishome and returned it to George Williams who had giventhe blank card to him. John Echezuria credibly testifiedthat he delivered the signed authorization card to Batt tothe home of Donald Bruckner on January 10, along with14 other executed authorization cards.JohnEchezuriafurthercrediblytestifiedthatheobservedOrestoMazzucca filloutand sign anauthorization card in the machine shop at the plant.Mazzucca's card was dated January 10. Echezuria furthertestified credibly that he had spoken with Mazzucca on aprioroccasion about joining the Union and he hadpromised to sign an authorization card. On the day onwhichMazzuccaexecutedhisauthorizationcardEchezuria had approached him and stated to him, "mostof the fellows had joined the union." Mazzucca executedhisauthorizationcard in Echezuria's presence andreturned it to Echezuria.Echezuria further testified credibly that on January 10he presented employee Richard Hummer with a blankauthorization card which Hummer signed in his presenceand returned to him.'The further credited testimony of John Echezuriareveals that on January 10 he had received 15 executedauthorization cards which he personally delivered to thehome of Donald Bruckner.Later in the evening ofJanuary 10 he conversed with Bruckner and informedBruckner that he had been successful in signing up amajority of the employees and requested Bruckner to gototheplantthefollowingmorningand requestrecognition."Thus,GeorgeWilliams credibly testifiedthat he distributed authorization cards he had receivedfrom Echezuria to Geraldine Williams,Minnie Williams,Magdalene Williams, Frankie_Ephraim and Selita Davis.Williams testified credibly that these cards were returnedto him. He put them in an envelope,together with othercardswhich he had distributed and which had beenreturned to him.He gave the cards to Echezuria.Echezuria credibly testified that on January 10 GeorgeWilliams returned five executed authorization cards tohim. Included among these were his own card and thoseof Magdalene,Minnie and Geraldine Williams as well asthat of Frankie Ephraim. He further credibly testified thatthe card of Selita Davis, dated January 11, was returnedto him separately by George Williams on January I1 andthat when he received it it was entirely filled out and borethe printed name "Selita Davis" on the signature line."Ephraim,Nathan Krinsky, Christine Lahti,George Nartowicz,CarmenPerez,Irma Perez,Anthony Romagnoli, Joseph Secreto,George Williams,Magdalene Williams,and Minnie Williams.Irma Perez testified credibly that she signed her authorization card inthe presence of her sister Carmen Perez and that after she had signed hercard her sister,Carmen,placed an accent mark over that first letter "e" inthe name Perez. Carmen Perez credibly testified that she did this becauseitwas her habit,consonant with her practice in Puerto Rico where she hadreceived her schooling, to include the accent mark.'ThatHummer in signing his card on January 10, 1968,incorrectlywrote"1967" is explainable as a mere inadvertance and is insufficient toovercome the testimony that the execution of the card occurred at the timespecified by Echezuria."The evidence establishes that by January 10, 15 employees had signedauthorizationcards.They are:JeffreyBatt,MartinCarillo,JohnEchezuria,Frankie Ephraim,Richard Hummer,Nathan Krinsky, ChristineLahti,OrestoMazzucca,George Nartowicz,Anthony Romagnoli,JosephSecreto,George Williams,GeraldineWilliams,Magdalene Williams, andMinnie Williams."I credit Echezuria's testimony that he received the card of Selita Davisfrom George Williams at a time subsequent to his receipt of the other five647e.The demand for recognitionWilliam Bruckner credibly testified that on the morningof January 11, at approximately9 a.m., he went alone tothe plant.He met with Harold Westman, president ofRespondent. After identifying himself by name and afterindicatinghisaffiliationwith the Union, Brucknerinformed Westman that the Union represented a majorityof his employees and stated that he wished to make anappointmentwithWestmantonegotiateacollective-bargaining agreement.Westman disclaimed anyknowledge "about unions" and indicated his desire toavail himself of consultation on the matter.Westmanstated that he would contact Bruckner with respect tocontractnegotiationson the followingMonday orTuesday. The conversation then turned to a considerationof the employees to be included in the unit and Brucknerindicated that he was seeking "the factory maintenanceand production people." Westman inquired whether officeemployees and technicians were to be included in the unitand Bruckner answered that he was not seeking torepresent the office employees and, while technicians wereincluded, if the Company had "substantial reason" forexcluding them he would discuss the matter withWestman.As the conversation continued Bruckner indicated hiswillingness to provide evidence of the Union's majoritystatusby submitting the authorization cards to any"impartial person."Westman made no response to thisoffer.Upon leavingWestman's office Bruckner stated hisexpectation of hearing from Westman on the followingMonday or Tuesday.Later in the day on January 11, Bruckner prepared anddispatched by certified mail a demand letter to HaroldWestman.f.Additional cards obtainedJohn Echezuria credibly testified that on January 11 hereceived the executed authorization cards of CarmenPerez, Irma Perez and Selita Davis. He delivered thosecards to the residence of Donald Bruckner on theafternoon of January 11. Bruckner received the cardsupon his return home in the evening of January 11.g.The representationpetitionOn January 12 Donald Bruckner, on behalf of theUnion, filed a representation petition in Case 29-RC-933seeking to represent employees in the following describedunit:All hourly rated productionand maintenanceemployeeswho are regularly scheduled to work 20 hours per weekor more, excluding all others under the Act.Subsequently, in support of this petition, Bruckner onJanuary 16 submitted 18 authorization cards' to theNational Labor Relations Board.Thereafter, as found above, on January 18 the RegionalDirector approved an agreement for consent electionexecuted between the Company and the Union providingfor an election to be conducted on February 6 between thecards. The card of Davis was unique in that it bore a printed "signature"whichwould explain Echezuria'sabilitytospecificallyrecallthecircumstance of its receipt. To the extent that the testimony of GeorgeWilliams is susceptible of an interpretation that Davis'card was returnedto Echezuria on January 10 with other cards, I reject it 648DECISIONSOF NATIONALLABOR RELATIONS BOARDhours of 9:30 a.m. to 10 a.m., at the Company's Westburyplant.The payroll eligibility date established by theagreement was the week ending January 12. The followingdescribed unit was that agreed to as the appropriatecollective-bargaining unit:All production and maintenance employees employedby the Employer at 45 Bond Street, Westbury, N. Y.,excluding all office clerical,sales,professionalandtechnical employees, watchmen, guards & supervisors asdefined in the Act.In due course, the election was conducted on February6, and on February 8, the Union filed timely objections toconduct affecting the election.2. The alleged interference, restraint, and coerciona.The eventsof January 11On January 11, at the 10 a.m., coffee break, HaroldWestman spoke with Supervisors Gilbert Geiger andWilliam Downs and informed them that a representativeof the Union had met with him and claimed to represent amajority of the employees. He informed Geiger andDowns that he had rejected the Union's demand andstated that he was not certain what his next move was. Heinstructed Geiger and Downs to speak with the employeeswithout threatening or intimidating them so that theymight gauge the general atmosphere in the shop.'2Subsequently, on the morning of January 11, GilbertGeiger spoke with employees Mia Nastri, Mary DiRocco,andOrestoMazzucca.Geiger separately approachedNastri and DiRocco, informing them that the Companyhad been contacted by the Union which was seeking torepresent the employees. He asked Nastri and DiRoccohow they felt about the Union. On the other hand Geigerwas approached by Mazzucca who volunteered that hehad signed an authorization card. However Mazzuccastated that he had been informed that the card did notmean anything because he was free to vote either yes orno "when the election came." Geiger made no commentin response to Mazzucca.Also on January 11, William Downs spoke withemployees DiRocco, Romagnoli, and Lahti. He informedDiRocco that the Union had contacted Westman seekingto represent the employees and asked DiRocco to give herviews on this matter. She responded that no one from theUnion had contacted her and she stated that she desiredto "hold her own views to herself." Downs approachedRomagnoli at his work station and informed him of thecontact from the Union and the Union's desire torepresent the employees. Downs asked Romagnoli's viewon the Union and Romagnoli stated that he was for the"I credit the testimony of Charles Downs that this conversation withWestman transpired on the morning of January 11. Testifying in responseto questions posed to him by counsel for the General Counsel,HaroldWestman stated that the conversation transpired on January 12. However,Ido not credit this testimony,for related events found to have transpiredon January II in the plant indicate that Downs,rather thanWestman, iscorrect in his placement of the date of this meeting.Counsel for Respondent,by use of leading questions, elicited fromDowns the response that at the meeting in question Westman had indicatedhis wish to have Westman and Geiger ascertain employee sentiment for thepurpose of permitting him to determine whether he should sign acollective-bargaining agreement with the Union immediately,or go to anelectionWhile this may have been the purpose of Westman's instructions,Iam not convinced that he articulated this purpose in the clear mannersuggested by Downs' answers to these leading questionsUnion. Downs asked the reason." Romagnoli answeredthat he wanted to increase compensation and benefits. Healso volunteered the statement that he hadsigned anauthorization card.At this point in the conversation, Downs recounted toRomagnoli that the employees presently enjoyed certainadvantages such as free coffee and liberal bathroomprivileges which, if the Union came in, would be subject tonegotiation and be governed by contract. Romagnolibecame effusive and John Echezuria who was workingnearby interjected. Echezuria observed that under statelaw the Company could not limit bathroom privileges.Romagnoli made a pungent observation concerning theinability of the Company to control the bodily processesof its employees. Thereupon, Downs observed that he wasnot threatening employees with the loss of bathroomprivileges or anything else but that if the Union got in itwas going to have a contract and "everything [would] benegotiated."He made specific reference to anothercompany wherein the union had organized the employeesand it was provided in the resulting contract that theemployeeswouldhavetogainpermissionfromsupervisory personnel in order to go to the bathroom. Theconversation appears to have ended on this note."The conversationwhichDowns was having withRomagnoli,merged into a conversation betweenEchezuria, Downs and Geiger, and in the factory area ofthe plant the three carried on a conversation. Geigerobserved that he did not blame Echezuria for his efforts inendeavoring to organize the employees because he was a"union official" but that employee Martin Carillo had nobusiness bringing the Union in because he was leaving theCompany's employ. Geiger stated, in effect, that inconversingwith the employees as they were presentlydoing they were fulfilling the instructions which Westmanhad given them and added that because of Echezuria andCarillo the employees in the plant would be hurt. Geigerexplained that as a result of the Union the Companywould have to resort to layoffs, tighten up on productionand could not countenance people coming in late andtaking days off. Geiger also expressed apprehension thattheUnion through its contract demands could have anadverse economic impact upon the Company and upon themany military contracts which the Company had. Geigerexplainedthat the Company had suffereda severeeconomic loss due to uninsured fire damage which had"Downs credibly testified that when Romagnoli was hired he workedclosely with Romagnoli in training him He further testified credibly thatduring this period of time Romagnoli often voluntarily stated hisopposition to joining a union.He testified that,as a consequence, he wassurprised by Romagnoli's statement."While I credit the testimony of Romagnoli and Echezuna to the effectthat in speaking with Romagnoli,Downs outlined several benefits andprivileges which the employees presently enjoyed,Icredit Downs and notRomagnoli or Echezuna,that he stated that privileges and benefits wouldbe subject to negotiation and would be governed by the contract with theUnion.Imake this determination because I am convinced,upon a carefulanalysis of the record testimony,that Downs undertook his interviews anddiscussions with employees pursuant to specific instructions of Westman toavoid direct threats and promises of benefit.Iam convinced that Downsendeavored to do so and was thus circumspect in phrasing his comments toemployees.Downs impressed me as a credible witness On the other hand,whileRomagnoli testifiedwithout intention tomislead,hewas aloquacious and impercise chronicler of events whose expansive qualitieswere marked and whose testimony must be reviewed with substantialskepticism. Although Echezuria tended to support Romagnoli to the effectthatDowns threatened loss of benefits and privileges, he conceded that,"(I)n general,he [Downs] said the contract will limit the employees'rights " ALL-TRONICS, INC.occurred earlier in the year. He further expressed theopinion that two other companies which had beenorganized had been "broken" by the Union and equatedunions with socialism. He observed that the employees,under a union contract, would receive only one raise ayear.TheobservationsofGeigerwererebuttedbycounterveilingcontentionsofEchezuriaandtheconversation which had been an extended one terminatedat the lunch hour.15On the afternoon of January 11, Downs spoke withemployee Christine Lahti. Lahti credibly testified thatHaroldWestman spoke to her in the morning andinquired if she had ever belonged to a union. She hadanswered in the affirmative. Downs approached her andinformed her that the Union had contacted Westmanconcerning representation. She answered thatWestmanhad already spoken to her concerning this. Downsshrugged his shoulders and walked away. As he departedLahti observed, "(B)y the way, I am for the union and Ithink you're a lousy boss." Geiger answered that he wasnot engaged in a popularity contest."b.The eventsof January 12On the morning of January 12, prior to 8 a.m., GilbertGeiger and Charles Downs appeared at the plant premisesand opened the factory. It had been the practice of bothGeiger and Downs, prior to January 12, to arrive at thefactory after 8 a.m. and of employee Oresto Mazzucca toopen the factoryin the morning." Later in the day, duringthe lunch hour, contrary to his usual practice Downs atelunch in the factory with the employees. He was joined atlunch in the factory by the bookkeeper. Neither thebookkeeper nor Downs had eaten their lunch in the plantwith the employee on prior occasions during Echezuria'sjob tenure.'8In the meantime, during the workday on January 12,Downs engaged in conversation concerningthe Union withIrma and Carmen Perez and with George and MagdaleneWilliams. Downs testified he told each employee that theUnion had contactedWestman and he asked for theemployees' "views on it." The response of the Perezsisters is not revealed in the record, butMagdaleneWilliams informed Downs when he spoke with her that hewould have to speak with her husband concerning this.Downs then asked George Williams his views concerningtheUnion and he answered that he was undecided and"The foregoing is predicated upon the testimony of John Echezuriawhich is not refuted."The foregoing is based upon the credited testimony of Charles Downs.To the extent that the testimony of Christine Lahti is inconsistent with thatof Charles Downs concerning this incident I reject it. Specifically,Ido notcredit the testimony of Lahti to the effect that on January 11 Downs spokewith her and threatened her with a limitation upon bathroom privilegesand a loss of cleanup time at the end of the workday. Rather, I amconvinced that Lahti's testimony to this effect was influenced by subjectiveconsiderations ansing from her status as an alleged discriminatee in thisproceeding,and by reason of her admixture into her recount of the ev..ntsof January 11, descriptions of a conversation which transpired,as Downscredibly testified,a week or 10 days prior to Christmas 1967. On thatoccasion,Downs called in to question her frequent absences from herworkbench for the purpose of visiting the bathroom.Iam convinced thatthisDecember incident partially explains why Lahti,who impressed me asa soft-spoken and quiet woman,responded so bluntly to Downs on January11."The foregoing is based upon the credited testimony of John Echezuriaand Christine Lahti."John Echezuna so credibly testified.649that he would vote as he saw fit.Downs also broached the subject of unionization toGeorge Nartowicz. He passed Nartowicz at his workstation and said, "George, you signed a card?" Nartowiczanswered that he had and Downs walked by withoutcommenting further.Additionally, on January 12, Gilbert Geiger spoke withemployee Nathan Krinsky. Krinsky credibly testified thatGeiger approached him in the shop and asked the reasonfor the union activities. Krinsky answered that he thoughtthe employees were seeking an increase in wages andbenefits. Geiger responded that the Company accorded theemployees a coffee break which could be taken away fromthem and that the Company could ask the employees toincrease their production because no production quotashad been set. In this regard, Geiger stated that if theCompanywereunionizedmanagementwouldaskemployees to increase their production. He also assertedthat the Company could limit the bathroom privileges ofemployees."9Harold Westman testified that on January 12 he spokewith employeesMary DiRocco, Oresto Mazzucca, andMia Nastri and asked each how he or she felt about theUnion.Employee John Jablonski testified that in JanuaryGeiger approached him and stated that the employeeswere thinking about a union and asked Jablonski how hefelt. Jablonski testified that he answered that he had "nouse for unions" because of a prior employment experience.The conversation terminated on this note.c.The January wage increaseThe Respondent's weekly payroll period runs fromSaturday through the following Friday. The employeesreceive their pay on the first Tuesday following the end ofthe payroll period. On January 6, 1968, six employeesreceivedwage increases which were reflected in theirpaycheckscoveringthepayrollperiodcommencingJanuary 6.Moreover, one employee received a wageincrease effective January 1 reflected in his paycheck forJanuary 9; one received a wage increase on January 15which was reflected in his January 23 paycheck; onereceivedawage increase on January 17 which wasreflected in her January 23 paycheck and anotheremployee received a wage increase on January 19 whichshe received in her paycheck of Januar '3.It is Respondent's practice not to notify employees ofthe decision to grant a wage increase and employeesusually become aware of an increase in their hourly ratewhen it is reflected in their paycheck. However, thetestimony of John Jablonski, Richard Janiec and ThomasGentile establishes that, pursuant to their specific inquiry,Supervisors Geiger and Downs have informed them of thedecision to grant them wage increases." There is noevidence to suggest that the six employees who received"The foregoingisbased uponthe uncontradicted testimony of NathanKrinskyI am convincedthat Geigerwas not as circumspect in the nuancesand phrasing of his statementsto employeesas was Downs.This is mostgraphicallygleanedfrom the testimony of Echezuna. Also, KrinskyspecificallytestifiedthatGeiger did not tellhim that the modification inworking conditionswhich Geigermentioned in his conversation with himwould resultmerely by reason of a contractnegotiatedwith the Union."Christine Lahti testified she receivedthree increasesin payduring heremployment, was informed in advanceby Geiger of thelast one and was"almost certain"she had beeninformedin advanceof theother two. Itwas notrevealed whetheror not this information was disclosed to herpursuantto her inquiry 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increaseson January 6 to be reflected in thepaycheck of January 16 received advanced notification ofthe decision."HaroldWestman credibly testified that itwas not his practice to notify employees in advance of thewage increase granted them and he testified that hepersonallydidnotnotifyemployees of the Januaryincrease.He testified further, however, that it was possiblethat his supervisors had advised "one or two" employeesconcerning the wage increase and asserted further that ifan employee should ask if a wage increase were imminenthe was told."d.TheMarch 9 wage increaseOn March 9 the 22 employees comprising all of theproduction and maintenance employees of Respondentreceiveda wage increaseto be reflected in their paycheckof March 19. The hourlyincreaseranged from 5 cents to25 cents per hour and average approximately 13.5 cent perhour.The credited testimony of employee Thomas Gentilewho entered Respondent's employ in April 1967, revealsthatRespondent conducts a semiannual review of wagesatwhich time employees may meet with supervisorypersonnel and participate in a review and evaluation oftheirwork performance and progress. This semiannualwage review would, in normal course, have occurred in themonth of March 1968.3.The discriminatory layoffa.The layoff of John EchezuriaJohn Echezuria testified credibly that on January 5 inthework area of the plant he conversed with OrestoMazzucca and informed Mazzucca that he would not beatwork on the following Monday because he had anexecutive boardmeeting of the Union which he wasrequired to attend in his capacity as recording secretary ofthe Local. Gilbert Geiger joined the conversation at thispoint.Mazzucca remarked in the presence of Geiger andEchezuria that Echezuria was able to make money "fromall angles" because he worked at New York Twist Drill,worked part time at the Company, and was recordingsecretary of the Union. Echezuria answered facetiouslythat he was secretary-treasurer of Local 868 and had allof the dues sent to his house. Geiger looked at Echezuriabut said nothing.On January 9, Echezuria witnessed a mild disputebetween employee George Williams and an office girldistributingpaychecks.As found above, he followedWilliams to the employee restroom and there discussedwith him the advantages of union membership. He gave"These six employees are Irma Perez, Carmen Perez, MagdaleneWilliams, Isabel Salna,Selita Davis,and Frankie Ephraim."The General Counsel offered as proof that the employees were given nonotice concerning the pay increases of January 16, a selective portion ofthe pretrial affidavit of Harold Westman.The portion read into the recordand relied upon by the General Counsel reads, in part,as follows:We had a few people for whom wage increases had been approvedbefore January 11, 1968, and I did not rescind these increases.Theseincreases became effective on January6, 1968but the employeesdid not learn about it until January 16, 1968, which wasa payday. Thedecision was made to grant the raise in the first week in January.Ido not deem this statement to be inconsistent with Westman's recount ofhis own conduct,his generalization covering the possible conduct of hissupervisor or the above finding with respect to the lack of advanced noticeto the six benefactors of the January wage increases.Williams some authorization cards and urged him to haveemployees sign them. Prior to January 9 he had spokenwithfiveother employees concerning the Union. Aspreviously found, on the evening of January 9 EchezuriacontactedUnionBusinessRepresentativeDonaldBruckner and during the ensuing 2 days he distributedauthorization cards, solicited employee signatures andreceived cards back from employees. Much of this activitytranspired in the plant.On the afternoon of January 12, at approximately 2p.m.,when John Echezuria was preparing to leave theplantattheterminationofhisworkday, he wasapproached by Gilbert Geiger who asked him if CharlesDowns had spoken with him. Echezuria answered thatDowns had not and Geiger said, "Well, John, we aregoing to lay you off.Businessisslow."Echezuriaanswered, "I know what you are doing, and I am going tofilean unfair labor practice against you. I think thecompany is making its moves." Geiger answered, "Well,you make your moves and Mr. Westman tells me what todo. I hope you don't hate me for this." Echezuria left theplant at this point. He has not been recalled to work.Upon being laid off, John Echezuria informed DonaldBruckner of what had transpired. They arranged to meetand to go together to the company premises for thepurpose of speaking with Harold Westman concerning thelayoff. In due course they did so and during the morninghoursof January 15 they met with Westman inWestman's office. Bruckner was the principal spokesmanat the meeting and commenced the conversation byobserving that he had assumed from his last meeting withWestman that the Company and Union were going to sitdown and negotiate a contract. Westman inquired as tothe status of the election and Bruckner stated that therewould be no election until Echezuria had been reinstatedand untilWestman told his "two supervisors to quitthreateningandmakingpromises to the people."Bruckner then asserted that Echezuria had been laid offbecause ofunionactivities and further contended that thelayoff was "against the law." Westman replied that hehad laid Echezuria off because of a decline in business andhe further asserted that he had spoken to his supervisors.BrucknersuggestedthatWestman bring his twosupervisors into the office and reiterate his instructions infront of him. Westman declined to do so. The meetingterminated and Echezuria and Bruckner left the plant.At approximately 12 noon on January 15, pursuant topreviousarrangements,Echezuriastationedhimselfoutside the entrance to the plant preparatory to meetingwithGeorgeWilliams.Echezuria was accompanied byDonald Bruckner. At approximately 12 o'clock CharlesDowns came out of the plant door and looked around. HeobservedEchezuria and Bruckner and they exchangedgreetings. Downs went back into the plant.Approximately 15minutes later employee RichardHummer came out of the plant and Echezuria asked himif any of the employees- would be coming out. Hummerasserted that he did not know and got in his car and droveaway. Subsequently, a coffee wagon arrived at the plantpremises and the horn was sounded and some of theemployees came out of the plant and gathered around thecoffee wagon. Among them were Tony Romagnoli andGeorge Williams. Echezuria approached them and statedthat he had the business delegate of the Union on handand invited them to meet him. George Williams went tothe station wagon where Bruckner was seated and they sattogether and conversed.While they were engaged inconversationCharles Downs walked by, looked in andcontinued on by. ALL-TRONICS, INC.651b.The otherlayoffs onJanuary 12In the meantime,on January 12 Geraldine Williams,Minnie Williams andJeffreyBatt had beenlaid off. Thelayoff ofMinnieWilliams andJeffreyBatt occurred atthe end of the workday on January 12 when they wereinformed by Gilbert Geiger that they were being laid offfor lack of work.They were informed that this was atemporary matter and that they would be recalled whenwork picked up.23The record establishes that on January 17,GeraldineWilliams was recalled and on January 19 Minnie Williamswas recalled to work.On June 21 the Respondent sent to Jeffrey Batt thefollowing telegram which he received:ContactMr. Geiger in reference to employement, nolater than 6-25-68.Batt did not respond to the telegram.Westman testifiedthat on June 21 an opening in the general assemblydepartment existed for Batt.c.The terminationof Christine LahtiChristine Lahti testified credibly that she was absentfrom work due to illness from January 15 until January19.During her absence she made no contactwith theCompany but returned to work on Monday, January 22.Upon reporting to work, she found that her timecard wasnot in its usual place in the rack.However,she enteredthe plant and in due course she approached GilbertGeiger.She observed that her timecard was not in therack.Geiger responded,"Oh, didn't you get a letter in themail?" Lahti answered that she had not and Geiger stated,"I guess you will get it in the mail this afternoon."Lahtiresponded,"Well, I am just ashappy." Lahti left theplant and went home immediately and received the letterin the afternoon mail. The letter advised her that she hadbeen terminated.Lahti had been absent from work due to illness on prioroccasions but these absences had been for 2 or 3 days andhad neverencompassed an entireworkweek. She hadalways, during previous absences,called in at least once toinform the Company of her illness."'4.Additional objectionable election conducta.Thealleged breachof the 24-hour ruleOn February6,an electionwas conducted in Case29-RC-933. Theconsent election agreementexecuted bytheCompanyand Union in the representation matterprovidedthat the election would be conductedbetween thehours of 9:30and 10 a.m. Eight employee witnessestestifiedtohavingattendedan informalmeeting"The record contains no evidence with respect to the instructions givento Geraldine Williams at the time of her layoff on January 12."Consideration of Lahti's testimony on cross-examination,includingstatements contained in her pretrial affidavit,reveals that,contrary to hertestimony on direct examination,Lahti had never previously failed to callthe Company to inform management that her absence was due to illness.Lahti's undenied testimony to the effect that in September 1967, Geigernotified her of a wage increase and gave as one of thejustifications the factthat she "was always there and ... was always on time" modifies not atallLahti's other record testimony to the effect that she had on prioroccasions absented herself from work for 2 or 3 days and had called in tonotify the Company.conducted on the plant premises wherein Harold Westmanspoke to employees. The employee witnesses variouslyplaced the meeting as having transpired between the hoursof 8:30 a.m., on the one hand, and between 9:30 a.m. and10 a.m., on the other. Three witnesses testified withapparent certitude that the meeting transpired on the dayprior to the October 6 election. Four witnesses were notcertain whether the meeting occurred on the day of theelection or the day previous. One ventured no estimate.Westman's remarks at the meeting are not alleged asconstituting violations of Section 8(a)(1) of the Act, nor aswarranting, by virtue of their content, setting aside theelection."5. The decision to lay offHaroldWestman testified that in thelatemorninghours of January 12, just prior to the noon hour, he metwith Gilbert Geiger concerning the "production status" ofthe Company. That morning he had received records fromhisbookkeeper pertaining to production, back log oforders and profit position which he had translated intofurther records maintained in tabular or graphic form.The data revealed a steep reduction in orders to be filledand indicated toWestman that there should be a"cutback" of some personnel.InmeetingwithGeiger,Westman stated that ananalysis of the decrease in backlog and the profit picturehe was of the opinion that there would be a decrease inthe volume of work in the future and that a "few people"should be laid off. In consultation with each other,Westman and Geiger agreed that four individuals shouldbe laid off. The decision was made that the layoffs shouldbe made in the general assembly department and in thecleaning andmachine shop. The determination was madethat the layoffs should be madein inverseorder of hire.Thus, assertedly applying this criteria, John Echezuria wasselected for layoff in the machine shop, Jeffrey Batt wasdesignated in the general assembly departmentand Minnieand Geraldine Williams were selected from the cleaningdepartment.Geigerwas instructed byWestman toaccomplish the layoffs at the close of that day's shift.26GeraldineandMinnieWilliams were called back towork on January 17 and January 19, respectively. HaroldWestman testified that the need to recall an employee inthe general assembly departmentarose andthat JeffreyBatt was senta telegraminstructinghim to contact theCompany. He further testified that subsequent to January12, there has been no need to recall any employee in themachine shop.Westman testified that he first learned that JohnEchezuriawas a"union official" in the late afternoon ofJanuary 12.However,GilbertGeiger testified that,withoutmentioningthe name of the union, on eitherJanuary 11 or January 12 Charles Downs had informedhim that Echezuriawas "a unionofficial."HaroldWestman testified that the records which hereceivedand upon which he based his decision toeffectuate layoffs,were data relating to production,backlog of orders and "profit situation." This data isinformationwhich the bookkeeper has, since 1959,"Colloquy of record amplyreveals the limits claimedby the GeneralCounsel for this evidence. Thus I reject theurgingsof the General Counselin his brief that the substantive commentsofWestmanat the meeting,separate and apartfromthe timing of the meeting,accord grounds forsetting aside the election."This coincided with the end of the Respondent's workweek. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDroutinely supplied toWestman within the first 2 weeksafter the end of each month. After receipt of this data, itisWestman's routine practice to analyze the informationand to prepare records in tabular or graphic form toservice an aid to him in visually determining trends.One such graph prepared by Westman from datasupplied him by the bookkeeper was a graph relating tothe backlog of filter orders. According to representationsof Respondent, it was upon this information relating todecline in backlog of orders that the determination wasmade to effectuate the layoffs. Westman testified that theinformation given him by the bookkeeper, which heplotted on the graph relating to backlog of filter orders,revealed a decrease in the total dollar volume of backlogof "firm orders" from $127,000 at the beginning ofDecember 1967 to $97,000 at the end of December.Itwas stipulated that the dates of entry intoemployment of the four employees who were laid off onJanuary 12 were as follows:John EchezuriaNov. 10,1967Minnie WilliamsNov. 28,1967GeraldineWilliamsNov. 30,1967JeffreyBattDec.8, 1967HaroldWestman testified that the workload varies asbetween departments and that as a consequence theselection of employeesfor layoffwas made on the basis ofdepartmental workload.He further testified that skills ofthe employees were not completely interchangeable asbetween departments.The record establishes that,excludingthefouremployees laid off on January 12, the employees last hiredpriorto January 12 were as follows:GeorgeWilliamsNov. 13, 1967Selita DavisNov. 14, 1967Isabel SalnaDec. 4, 1967Joseph SecretoJan. 8, 1968The record establishes that Isabel Salna was employedindepartment 362, the general assembly or productiondepartment.ConclusionsThe Appropriate UnitThe Respondent admitsand Ifind that the followingdescribed collective-bargainingunit isa unit appropriatefor the purposes of collective bargaining within themeaningof Section 9(b) of the Act:AllproductionandmaintenanceemployeesofRespondent employed at its Westbury plant, exclusiveof all office clerical,sales,professional and technicalemployees, watchmen, guards, and all supervisors asdefined in Section 2(11) of the Act.The Demand for RecognitionIfurther find that, on January 11, the Union made avaliddemandforrecognitionasexclusivecollective-bargainingrepresentativeof the employeesemployed in the above-described appropriate bargainingunit. In this regard, I find that William Bruckner, arepresentativeof the Union, made known to HaroldWestman the Union's claim of a majority and describedwith sufficient specificity the unit in which the Unionsought recognition and bargaining rights. Bruckner offeredtosupporthismajorityclaimby submitting theauthorization card upon which were based the Union'sclaim of majority to a card check by a neutral thirdperson.Ialso find that the effect of Bruckner's January 11demand was not dissipated by Bruckner's grant of 4 or 5days' time to Westman to permit him to weigh or consultconcerning the bargaining demand.Neitherwas theeffectiveness of the January 11 demand affected by theUnion's filing of the January 12 representation petition.27The Union's MajorityAdditionally, I find that when the Union made itsinitial bargaining demand on the morning of January 11,theUnion possessed 15 valid authorization cards ofemployeesin a unitcomprised of 27 employees. Thus, atthe time of the oral demand the Union represented anuncoercedmajorityofRespondent's employees.Thismajority was augmented later during the day of January11when Echezuria came into custody of three additionalvalid authorization cards. By letter the Union renewed itsbargaining demand. Nothing in the record suggests that inexecuting these cards in the possession of the Union thesignators were not fully aware of the purpose of the cardas expressed to them either by the individual solicitingtheir signature or by the unambiguous language containedon the face of the card which they executed. Specifically Ifind that Carmen Perez, whose understanding of Englishwas not good, learned from her sister and coworkers, thepurpose of the card and the effect of her execution of it.Specifically, included in my computation of the Union'smajority, are the cards of Richard Hummer and OrestoMazzucca by reason of the credited testimony of JohnEchezuria revealing that he was present and witnessedthem execute their respective cards.2"Ishallalsoincludeinmy computation theauthorization cards of GeraldineWilliams and SelitaDavis. The record testimony reveals that George Davisgave blank authorization cards to each of these employeesand, although he did not witness their signature, hereceived their cards back from them and transmitted themto John Echezuria. Echezuria testified convincingly andwithout contradiction that when he received these twocards from George Williams they had been filled out andthat of Geraldine Williams bore a signature in script. Theauthorization card of Selita Davis had been filled out andbore the printed name "Selita Davis" on thesignature linewhen Echezuria received her card from George Williams.Under what I deem to be controlling precedent, the chainof custody is sufficiently established to warrant validationof these cards.29Ifind no warrant for rejecting the authorization card ofOrestoMazzucca by reason of Echezuria's remarks tohim, made just prior to Mazzucca's signingof the card, tothe effect that most of the employees "have joined theunion."There is no significant evidence of recordwarranting a conclusion that Mazzucca's signature wasother than voluntary and that Echezuria's representationcaused himto sign hiscard." Further, in light of theconvincing testimony of Jeffrey Batt at the hearingconcerning the circumstances and timing of his executionof an authorization card, his card is not invalidated byreason of his failure to date it."SeeAmericanCompressed SteelCorporation, 146NLRB 1463,1470-71, enfd.in pertinentpart 343 F.2d 306 (C.A.D.C.)."SeeThrift Drug Company of Pennsylvania,167 NLRB No. 57."McEwen Manufacturing CompanyandWashingtonIndustries,Inc..172 NLRB No. 99."See I.T.T. Semi-Conductors, Inc..165 NLRB No. 98. ALL-TRONICS, INC.Interference,Restraint, and CoercionIfurther find that, upon being presented with abargainingdemand by the Union, the Respondent engagedinunlawful interrogation of employees concerning theirunion preferences. Thus, on the day of the demand, andduring the following day, President Westman and his twoprincipalassistants,made inquiry of a substantial numberof unit employees as to their feelings about the Union.The activities of assistants Geiger and Downs was at thespecific instruction of Westman. While, under the Act, anemployer faced with a bargaining demand from a labororganization,may interviewandpollemployeesconcerning their union preference when the interview orpoll is for the specific and exclusive purpose ofassistingthe employer to determine the validity of the labororganization's claim of majority status, these inquiriesmust be conductedinamannerwhich informs theinterviewed employee that his freedom of choice under theAct in the selection of a bargaining representative is not inany direct or indirect manner being impinged." Here,Respondent invoked no safeguards but undertookundisguised inquiry into the employees' union preferences.These inquiriesalonewere sufficient to constituteviolations of the Act, and I so find.Consistent with the foregoing, I find that Respondentviolated Section 8(a)(1) of the Act when on January 11and 12, one or more members of supervision questionedemployees DiRocco, Nastri, Romagnoli, Lahti, CarmenandIrmaPerez,MagdaleneWilliams,Nartowicz,Krinsky,Mazzucca,and Jablonski concerning theirfeelings concerning the Union."Moreover, I find violative of the Act, Geiger's assertionto Echezuria to the effect that because of the Union theCompany would resort to layoffs and limit pay increases,andGeiger'sseparatestatements toEchezuriaandKrinsky that unionizationwould bring about morestringent work discipline.The Act was not violated however when Mazzuccavolunteered to Geiger that he had signed an authorizationcard, nor do I find violative of the Act that portion ofGeiger's January 12 conversation with Krinsky whereinGeiger stated that the Company could discontinue thecoffee break and limit bathroom privileges. This is sobecause in his dispassionate conversation with Krinsky,Geiger did not project these as inevitable or predicatedeventualitiesof unionization. In like vein, I find thatDowns did not violate Section 8(a)(1) of the Act when heasserted to Romagnoli that such matters as free coffee,bathroom privileges and other privileges presently enjoyedby the employees in the event of unionization would besubject to negotiation.To sustain his burden with respect to the wage increaseswhich were reflected in the paychecks received on January16, the General Counsel did not undertake to establish bydirect proof when the decision to grant the wage increasewas made. Rather, the General Counsel appears to rely onan inference to be drawn from evidence purportedlyestablishing that the January 16 wage increases receivedno advanced notoriety. This, the General Counsel appearsto contend, creates a sufficient inference from which itmay be concluded, as a fact, that the wage increases werebelatedly decided upon as a counteraction to the Union'sorganizationaleffortand demand for recognition on"SeeStrucksnes ConstructionCo.. Inc..165 NLRB No. 102."The question posed by Downs to George Nartowicz as to whether hehad signed a union card was but a different form of the same inquiry.653January 11. The General Counsel asserts that proof ofnon-notification is found in the pretrial affidavit admissionof Harold Westman." However, I view the evidence aspermitting no such inference. Rather, the inference to bedrawn from the record as a whole, is that it is notRespondent's policyto announcewage increases prior totheir accrual in the form of an additional increment ofpay, but that, occasionally, resourceful and inquisitiveemployees often seek and receive advance notification. Iam unable to conclude that, merely because no specialundertakingwasmade to inform employees of thependency of the wageincreaseprior to January 11 whenthe Union's demand was articulated, there is no basis forconcluding thatan earlierdecision, antecedent to theUnion'sorganizationalefforts,had been reached bymanagementwith respect to the pertinent wage increases.Ifind that the record does permit an inference that theincreases had been decided upon prior to the advent of theUnion. Accordingly, with respect to them, I find that theGeneral Counsel has failed to sustain his burden of proof.However I am differently disposed with respect to thegrant of wage increases to three employees in mid and lateJanuary after the Union had made its bargaining demandand during the pendency of the representation election. Anemployer is not required to defer or cancel wage decisionsmerely by reason of the viability of union activity in hisestablishment or the pendency of a representation electionamong his employees so long as the wage action is notdesigned to influence employees in the choice ofbargaining representatives or serveas anallurement foremployees not to joina union." There is no evidence hereto reveal that the wage increases here discussed, like theaforesaid wage increases, had been decided upon when theUnion entered the picture. Neither are they revealed tofall into the category of increases previously promised orperiodically granted pursuant to a predetermined scheduleor policy."Accordingly,absentexplanatoryproofbytheRespondent, I find violative of Section 8(a)(1) of the Actthe wage increases granted three employees effective fromJanuary 15, January 17 and January 19, respectively,which were reflected in their January 23 paycheck.The general wage increase granted all production andmaintenanceemployees in March is governed by the sameprincipal.InMarch, when the general increase wasgranted, the Respondent had successfully combated theUnion, invoking, in the process, conduct not countenancedby the Act. Moreover, in the time period that followed, ithad significant stake, as the General Counsel contends,"in solidifying the nonunion position it had attained," fortherewas pending at the time of the wage action,objections to the election, incorporated in the instantproceeding, which may have rendered a second electionnecessary. In this circumstance, considering the class ofemployees affected, the General Counsel adducedprima"in passing it must be noted that by placing reliance upon thedesignatedportionofthe pretrialaffidavitofHaroldWestman, theGeneral Counselis in the anomalousposition ofurgingthe Trial Examinerto acceptonly selectedportionsof a paragraphwhichhe defines as salient,while ignoring accompanyingexplanatorystatements in theaffidavit whichruns stronglycounter tothe very fact which the General Counselseeks toprove by submission of the statement."SeeDerby Coal & Oil Co., Inc.,139 NLRB 1485, 1486;Gary SteelProducts Corporation,144NLRB 1160, 1165;N.L.R.B. v. Douglas &Lomason Co.,333 F.2d 510 (C.A. 8)."Cf.Briggs IGA Foodliner,146 NLRB 443;T.L. Lay Packing Co.,152NLRB 342;BishopMcCormick & Bishop,102 NLRB 1101, 1102;DerbyCoal &Oil Co..Inc., supra;Gary Steel Products Corporation. supra. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacieevidence of a violation of the Act. While there isevidence of record that the general wage increase came ata time proximate to the semiannual wage review normallyundertaken by Respondent, there is no showing that it wasa product of any such review;` or that it followed previousestablished practice; or that it redounded purely frombusiness motive free from union animous.17Upon the foregoing considerations, and in light of otherrecord evidence and findings of unlawful conduct herein, Iconclude and find that the general wage increase grantedinMarch to all production and maintenance employees inthe unit which the Union sought to represent violatedSection 8(a)(1) of the Act.JBThe AllegedDiscriminationAdditionally, I find that Respondent violated Section8(a)(3) of the Act in laying off John Echezuria on the dayfollowing receipt of the Union's demand for recognitionand bargaining. Echezuria was, as the evidence amplyestablishes, the principal proponent of the unionizationamong the employees.His affiliationwith the Union aswell as his incumbency as an officer of the Union, wasknown to Gilbert Geiger prior to January 12 whenRespondentassertsthedetermination to effectuateEchezuria's layoff was made.WhileHaroldWestmanearnestlycontendsthathehadnoknowledgeofEchezuria's union affiliation at the time he made thedecision to lay off Echezuria and other employees, I ampersuaded that his testimonyin thisregard cannot begivenfullcredence. The layoff of Echezuria and otherstranspiredwithin 24 hours of Westman's receipt of ademand forrecognitionby the Union. Bruckner, on behalfof the Union, had proffered authorization cards to supporthisdemand and at Westman'sinstructions,principalsupervision had undertaken prior to the layoff decision tointerrogate employees concerning their union preferences.Westman and Geiger must have known when they mettogetherand consulted concerning the layoffs to beeffected, that the cardsigning activitieshad had someorganized direction.In thiscircumstance, a fair, if notmandatory inference, to be drawn is that when Geiger andWestman met on the morning of January 12 and discussedlayoffs,Echezuria's union activities and his official statuswith the Union was communicated to Westman by Geiger.The layoff of Echezuria was decided upon in context ofmanifest concern on the part ofmanagementover theeffectsof unionization and was precipitousinnature.Thus, the early arrival of Geiger and Downs at the planton January 12 and their departure from practice withrespecttoopening the plant reveals this concern.Moreoverintheirrespectiveconversationswithemployees,SupervisorsGeiger and Downs not onlyundertooktodeterminewhetheremployeesweredisgruntled but they endeavored to disuade employees asto the value of a union. Geiger didso in a mannercoercive under the Act. The Respondent's avowed reason"Cf.AircraftEngineering Corporation,172 NLRB No. 218."Cf.Cromwell PrinteryIncorporated.172 NLRB No. 212.The backlog data in evidence is not determinative,one way or the other,of the business motive question,but there is clearly no affirmative showingsupportive of the Respondent's wage action."SeeN.L.R.B. v.ExchangePartsCo..375 U.S. 405;AmalgamatedClothingWorkers ofAmerica,AFL-CIO v. N.L.R.B. (Edro Corp.).345F.2d 264(C.A. 2);The ShelbyManufacturingCompany155 NLRB 464,473;AdmiralSemme Hotel and MotorHotel154 NLRB338, 349-350; cf.N.L.R.B.v. Ambox,Incorporated,357 F.2d 137 (C.A. 5); M &W MarineWays,Inc.,165 NLRB No. 24.for laying off a known leading union advocate, in thesecircumstances, requires close scrutiny.The Respondent's explanation of its motivatingreasons,foreffectingthe layoff of John Echezuria is notconvincing.While I accept as factual Harold Westman'stestimony that the data revealing the severe Decemberdecline in the backlog of filter orders came into hispossessionon the morning of January 12, there is strongreasonforinferringthat,by reason of Westman'sfamiliaritywithallfacetsof the operations of hisCompany, the data disclosed expected trends. It is truethat, the December decline was a substantial one andthere is no counterveiling evidence of record to establishthat a reduction in force would not have been a prudenteconomic counteraction to the reduced backlog. However,it is to be remembered that two of the four employees laidoff on January 12 were recalled to work within a matterof a few days, even though the elapsed time between theirlayoff and recall had manifestly been too brief to enableWestman to have detecteda meaningfulimprovement inthe trend of the backlog of filter orders. The Respondentundertook no explanation of why it so quickly recantedfrom the layoff.As a consequence, the purportedeconomicmotivationfortheJanuary , 12 layoffsimmediately becomes suspect.Close scrutiny of the record evidence reveals that fromApril through September 1967, the on-balance backlog offilterorders steeply declined. During this period of timeno layoffs were effectuated. If normal attrition had madelayoffs during this period unnecessary, or if the level ofbacklog in filter ordersduringthe 1967 period hadremainedat a level sufficient not to require layoffs, it isnot shown by evidence adduced by the Respondent. Theconclusionreasonably to be drawn from the recordevidence is that the January 12 layoffs were a departurefrom normal personnel practices of the Respondent andthis becomes a further consideration casting doubt uponthe legitimacy of Respondent's actions.The Respondent contends that the layoff of JohnEchezuria resulted from an evenhanded application oflayoff criteria based on departmental seniority. However,the convincing evidence of record is to the effect that thedepartmentaldesignations were aidsto bookkeeping andaccounting practices and defined no work jurisdiction orboundaries in Respondent's integrated work operation.Thus, Echezuria, a part time employee, like other parttime employees, Thomas Gentile and Richard Janiec.,during his tenure of employment performed a variety ofjobs classifiedas generalproduction or capacitorwindingoperations.Accordingly,Iam convinced that thedesignationof Echezuri a as a machine shop employee wasan artificialone,andRespondent's insistence upontreating him asexclusively a machine shop employee arosenot out of an accurate description of his actual jobassignmentbut from an effort to lend plausibility to itsselectionof him for lay off. As against the recordtestimony revealing that Echezuria worked a substantialportion ofhis timeoutside the machine shop during hisrelativelybrieftenure,thetimecardsuponwhichEchezuriaconcededheenteredthedepartmentaldesignationnumber of the machine shop, are insufficientto establish, as a fact, that Echezuria was a machine shopemployee, and was considered to be such by management.In any event,as an assessmentof motive, the allegeddepartmental placement of Echezurialosesmuch of itssignificanceand the Respondent's contention that thelayoffswere effectedin inverseorder of departmentalsenioritybecomes suspect, when it is considered that ALL-TRONICS, INC.MinnieWilliams was laid off even though Isabel Salnahad less seniority in the cleaning department than didMinnie Williams.Further,evidencetendingtoestablishthediscriminatory nature of Echezuria's layoff is the failureof Geiger during his lengthy discussion with Echezuria onthe morning of his layoff,to mention the pendency of thelayoff;and Geiger's statement to Echezuria at the time heinformed Echezuria of his layoff that he hoped Echezuriawould not "hate him" for the action.It seems apparentthat,in light of the extended nature of the conversationbetween Echezuria and Geiger on the morning of thelayoff,ifthe layoff had had legitimate economicfoundations Geiger would have made some reference tothedecisionwhichhad been made and which soimmediatelyaffectedEchezuria.Similarly,Geiger'ssolicitation of Echezuria'sunderstanding and indulgenceover the layoff implies that the layoff was accomplishedfor reasons other than that stated to Echezuria.In sum,Ifind that, faced with a union demand forrecognition,Westman seized upon the steep decline ofbacklog in filter orders as a pretext for removing from hisemployment John Echezuria,the leading proponent ofunionizationamong the employees.Echezuriawasselected,Iam convinced,tochilland defeat theunionization effort of employees.His selection for layoffand Respondent's subsequent failure to recall him violatedSection 8(a)(3) of the Act.Ifurther find that, as an inseparable element of thatdiscriminatory scheme,and to cloak its unlawful action,Respondent laid off Geraldine Williams, Minnie Williamsand Jeffrey Batt using the decline in backlog of filterorders as-a pretext. The brevity of the layoff of bothGeraldine and Minnie Williams, and their recall beforesufficient time had elapsed to enable Westman to guageany improved backlog trend and before more recent datahad come into Westman's possession," reveals thepretextual nature of Respondent's conduct.The inferenceis strong that Respondent abstained from recalling Battbecause to do so would be too patently revealing of thenature of its discriminatory design and would leave theunion activistEchezuria alone as the only deposedemployee.ItissignificantthatBatt,MinnieWilliams andGeraldineWilliams had all signed union authorizationcards,and in the environment of interrogation and opendiscussion of unionization which prevailed at the plant atthe time of the layoffs,there is strong reason forconcluding that the union propensities of the laid offemployees was known to management. But in any regard,the effectuation of these layoffs within a day of theUnion'sdemand,and their interrelationship to thediscriminatory layoff of Echezuria establishes the presenceofunionanimous.Moreover,theRespondent hadpreviously shown restraint in its resort to layoffs and, sofar as Harold Westman could recall,had resorted to themonly incident to a destructive fire in November 1966. Ifind that the layoffs were discriminatory and accomplishedin violation of Section 8(a)(3) of the Act.On the other hand,while the termination of ChristineLahti creates a suspicious circumstance, I am unable toconclude that the evidence preponderates in favor of afinding favorable to the General Counsel.The recordamply establishes Lahti's discharge occurred after she hadabsentedherselffromworkwithoutnotifyingthe"In any event the backlog of filter orders continued its downward spiralthroughout January, and beyond.655Company or offering any explanation for her absence.Moreover,she had displayed a marked tendency to beabsent from her work station for smoking and personalreasons, as is revealed by the conversation which she hadwithDowns in December,nearly a month prior to herdischarge,and before the advent of the Union.Thus, shecould not be said to have been a model employee in termsofwork performance.While the Respondent hadpermitted a certain degree of latitude on the part of Lahtiand other employees in taking days off,there is nothing ofrecordtosuggestthatithad ever countenancedunexplained absenteeism or that Lahti had ever absentedherself for an entire workweek.Clearly Respondent wasjustified in discharging Lahti and the only question iswhether there is sufficient evidence from which it mayreasonably be inferred that,absent union considerations,Lahti'sweek long absence would have been condoned. Ifind that there is not. Lahti'sadmission to supervisionthat she had signed a union card and Respondent'smanifest hostility to the -Union must be taken intoaccount, as must Geiger's statement to Echezuria that aunion could bring about a cessation of Respondent'sliberalism in permitting employees to take days off andcome in late.But Geiger's comment may not reasonablybe construed as relating to prolonged,unexplainedabsences of the variety of Lahti's, and the absence ofLahti was so presumptious and of such duration as torender too conjectural a determination that in other thanan organizational atmosphere Lahti's employment statuswould have been left undisturbed. In the circumstances, Ishall dismiss the allegations of the complaint pertaining tothe termination of Christine Lahti.The Good-Faith DoubtIn context of Respondent'sunlawful interrogation intotheunionpreferencesof its employees and theaccompanying discriminatory discharge of Echezuria andunlawful layoff of three employees,I reject Respondent'scontention that it was motivated by a good-faith doubt oftheUnion'smajority in refusing to honor the Union'sdemand for recognition and bargaining.The conduct ofRespondent immediately subsequent to theUnion'sdemand was clearly designed to dissipate the Union'sclaimedmajority,andwarrants the conclusion thatRespondent'sfailure to accord the Union recognitionarose not out of any doubt as to its majority status but toenable the Respondent to gain time to defeat the Union.The grant of a wage increase,asfound,to threeemployees,in January,within a week after the Union'sdemand,was in furtherance of this design.It is no defenseto such a finding that the Respondent on January 17consented to a Board election.This is so because by thenthe Respondent had chilled the union effort and created acoercive environment."Certainly it is not one of thepurposes of the election provisions[of the Act]to supplyan employer with a procedural device by which he maysecure the time necessary to defeat efforts towardorganization being made by a union."40It is well established that an employer may decline torecognize the union on the basis of proffered cards andmay insist upon a Board-conducted election as a means ofdetermining the wishes of his employees if his actions aremotivated by a good-faith doubt of the union'smajority."The only evidence of record from which it may be"SeeJoy Silk Mills v. N L.R.B,185 F.2d 732 (C.A.D C)"SeeAaron BrothersCompany of California,158 NLRB 108. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded that Respondent gained some insight into theunion preferences of his production and maintenanceemployees is garnered from the testimony of recordrevealingthatsupervisionundertookasystematicinterrogation of employees concerning their union desires.The record evidence reveals that some few employeesavowed their opposition to unionization. The Respondent,at the hearing, undertook no more specific definition ofthe degree or numerical extent of this communicatedopposition.Moreover, it may be speculated whether anemployer would be warranted in placing reliance uponexpressions of preference conveyed by employees subjectedto such supervisory confrontation.In light of the modicum of evidence tending to revealthe existence of a good-faith doubt, and in view of theabundant evidence of record establishing Respondent'sbad-faithrejectionoftheUnion'scard-supportedbargaining demand, I conclude and find that Respondent'srefusal to recognize and bargain collectively with theUnion on and after January 11, violated Section 8(a)(5) ofthe Act."IV. THE OBJECTION TO THE ELECTIONInitially, the evidence adduced by the General Counselwith respect to the alleged violation of the 24-hour rulefails to sustain the objection upon which it is based. Thetestimony of the General Counsel'switnesses concerningthismeetingwas such as to preclude a definitivedetermination of precisely when the meeting transpired.As the evidence considered as a whole is as consistent witha determination that the meeting transpired on the dayprior to the election and more than 24 hours before thecommencement of the election, I shall overrule thisobjection to the conduct of the election.The General Counsel contends, however, that theunlawful conduct of the Respondent violative of Section8(a)(1) and 8(a)(3) of the Actwarrants setting aside theresults of the election. Having found that the Respondentengaged in unlawful interrogation and threats on January12, the day on which the representation petition was filed,and having further found that the Respondent unlawfullygrantedselectivewage increases during the periodpreceding the representation election, I find that theGeneralCounsel's contentionmust be sustained. TheBoard has consistently held that conduct violative ofSection 8(a)(1) is,a fortioriconduct which interferes withthe free and untrammeled choice of an election.Dal TexOpticalCompany Incorporated,137NLRB 1782. Theaforesaid unlawful conduct may have affected the freechoice of employees in the February 7 election, and theirfreedom of choice was additionally inhibited by theunlawful layoff which were effectuated on January 12, theday upon which the representation petition was filed, andwhich in two instances, were perpetuated throughout theperiod thereafter. Accordingly, I shall recommend that theelectionbe set aside. However, in view of my furtherrecommendationthat, in order to adequately remedy theunfair labor practices found herein, the Respondent beordered to bargain with the Union, upon request, I shallrecommend that the petition in Case 29-RC-933 bedismissed and that all proceedinfs held in connectiontherewith be vacatedand set aside.'V. THE EFFECT OF THEUNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has violated Section8(a)(3) of the Act by laying off Geraldine Williams andMinnieWilliams I shall recommend that Respondentmake them whole for any loss of pay they may havesuffered because of the discrimination against them, bypayment to them of a sum of money equal to that whichthey normally would have been paid in Respondent'semploy from the date of their respective layoffs to thedate of their respective reinstatement, less their netearnings, if any, during said period. Additionally, havingfurther found that Respondent violated Section 8(a)(3) ofthe Act by laying off and failing to reinstate Jeffrey Battand John Echezuria, I shall further recommend thatRespondent offer each of them immediate and fullreinstatement to their former or substantially equivalentposition of employment, and make them whole for anylossof pay they may have suffered because of thediscrimination against them, by payment to them of asum of money equal to that which they would normallyhave been paid in Respondent's employ from the date oftheirlayoff to the date of Respondent's offer ofreinstatement, less their net earnings, if any, during saidperiod.Loss of pay for each of the aforesaid fouremployees shall be computed upon a quarterly basis in themanner established by the Board inF.W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716.I specifically conclude and find that Respondent failedto proffer to Jeffrey Batt unconditional reinstatement tohisformerorsubstantiallyequivalentpositionofemployment by its June 21 telegram to Batt. The telegrammerely instructedBatttocontactRespondent"inreference to employment" and did not define the nature ofthe employment, if any, which would be the subject ofBatt's inquiry.Well established is the principal that,"where employees have been discriminatorily separatedfrom their jobs, the Employer's intentionto offer himreinstatement is no substitute for the actual making ofsuch an offer." SeeCrown Handbag of California,137NLRB 1162, 1164. Only when an employee who has beendiscriminatorilyseparatedfromhisjob is offeredreinstatement to his former or substantially equivalentposition of employment is an employer relieved of hisduty to reinstate.Crown Handbag of California, supra.Respondent's June 21 telegram did not relieve it of itsresponsibility under the Act to make an unconditional"Joy Silk Mills Inc, 85 NLRB 1263,enfd.in relevant part 185 F 2d 752(C A D C.), cert denied 341 U S. 914;Noma Liles Corp,170 NLRB 142,cfAaron Brothers Company of California, supra; N L R B v River Togs,Inc,382F 2d 198 (C A. 2)"Berne!FoamProducts,Co, Inc,146NLRB 1277;NorthwestEngineeringCompany,148 NLRB 1136,158 NLRB624,IrvingAir ChuteCo, Inc,MarathonDivisionvN L R B.350 F 2d 176 (C A 2) ALL-TRONICS, INC.offer of reinstatement to Jeffrey Batt. SeeLaminatingServices, Inc.,167NLRB No.32;Leeding Sales Co.,Inc.,155 NLRB 755; cf.Kenny Construction Company ofIllinois143 NLRB 1260, 1264, 1267;ErtelManufacturingCorp.,147 NLRB 312, 332-333. The implications, if any,upon Batt's continued availability for employment byRespondent on and after June 21, deriving from his failureto respond to the June 21 telegram may be explored at thecompliance stage of this proceeding.Having found that Respondent has refused, andcontinues to refuse, to bargain with the Union in violationof Section 8(a)(5) of the Act, I shall recommend that itcease and desist therefrom and, upon request, bargainwith the designated representative of the employees.Upon the basis of the foregoing findings of fact andupon the record in this case, I make the following:CONCLUSIONS OF LAW1.All-Tronics,Inc.,isanemployerengaged incommerce within the meaning of the Act.2.Local 868, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning of theAct.3. In laying off Magdalene Williams, Minnie Williams,Jeffrey Batt and John Echezuria Respondent engaged indiscriminatory conduct in violation Section 8(a)(1) and (3)of the Act.4. By interrogating its employees concerning their unionactivities,by granting selective wage increases to threeemployees in January 1968, after the Union had filed arepresentation petition; by threatening employees with aresort to layoffs, a limitation upon pay increases andimposition of more stringent work discipline should theemployeesselecttheUnionastheirbargainingrepresentative, and by granting a unilateral wage increaseinMarch to all production and maintenance employeestheRespondentengaged inconduct violative of Section8(a)(1) of the Act.5.By interfering with employees in the exercise ofrights guaranteed under Section 7 of the Act, as alleged,inter alia,by the Union in its objections to the conductaffectingtheresultsof the election, the Employerimproperly affected the results of the February 6, 1968,election.6.At all times material since on and after January 11,1968, Local 868, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmericahasbeen,andnow is, the exclusivecollective-bargaining representative of amajority of theRespondent's employees in a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.7.The following described collective-bargaining unit isaunitappropriateforthepurposesofcollectivebargaining within the meaning of Section 9(b) of the Act:AllproductionandmaintenanceemployeesofRespondent employed at its Westbury plant, exclusiveof all office clerical,sales,professional and technicalemployees,watchmen, guards and all supervisors asdefined in Section 2(11) of the Act.8.By refusing, on and after January 11, 1968, tobargaincollectivelywithLocal868,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of all its employees in anappropriate collective-bargaining unit,Respondent has657engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.10.TheRespondent did not violate the Act bydischargingChristineLahtior in any manner notspecifically found herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that All-Tronics, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Interrogating employees concerning their unionactivities; threatening employees with more stringent workdiscipline, limitation upon pay increases, and a resort tolayoffs in the event the employees should choose a unionastheircollective-bargainingrepresentative;andunlawfully granting selective and general wage increasesfor the purpose of undermining the Union.(b)Discouraging membership of any employee in Local868,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization of their ownchoosing, by laying off employees or discriminatorilyfailing to recall employees from layoff, or in any like orrelatedmanner discriminating against any employee withregard to his hire or tenure of employment, or any termor condition of employment, except as authorized inSection 8(a)(3) of the Act.(c)In any like or related manner interfering with,restraining,or coercing its employees in the right toself-organization, to form their own labor organization, tojoin or assist the Union, or any other labor organization,to bargain collectively with representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or for other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected byagreements requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.(d)Refusing to bargain collectively with Local 868,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of its employees in the following describedappropriate unit:AllproductionandmaintenanceemployeesofRespondent employed at its Westbury plant, exclusiveof all office clerical,sales,professional and technicalemployees,watchmen, guards and all supervisors asdefined in Section 2(11) of the Act.with respect to wages, hours, and other terms andconditions of employment.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer John Echezuria and Jeffrey Batt immediatereinstatement to the positions which they held at the timeof their respective layoffs, without prejudice to their rightsand privileges of employment, and make them whole forany loss of pay they may have suffered as a result of thediscrimination against them, in the manner set forth in thesection entitled "The Remedy."(b)Make whole Magdalene Williams and MinnieWilliams for any loss of pay they may have suffered as aresult of their discriminatory layoffs, in the manner set 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDforthin the section entitled"The Remedy."(c)Preserve and, upon request,make available to theNational LaborRelations Board,or its agents,all recordsnecessary for the computationof backpaywhich may bedue under the Recommended Order.(d)Uponrequest, bargaincollectively with the Unionas the exclusive bargaining representative of its employeesin the unitfoundappropriate with respect to wages, hours,and other terms and conditions of employment.(e)Post at itsWestbury, LongIsland,New York,plant, copiesof the attachednotice marked"Appendix.""Copies ofsaid notice,on forms tobe provided by theRegional Director for Region 29, shall, after being dulysigned,be posted by Respondent immediately upon receiptthereof, and be maintainedby it for60 consecutive daysthereafter,inconspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defacedor covered byany other material.(1)Notify theRegionalDirector for Region 29, inwriting,within 20days from the service of this Decision,what steps Respondent has takento complyherewith."IT IS RECOMMENDED that the election held onFebruary6, 1968, in Case 29-RC-933be set aside,and that all priorproceedings held thereunder be vacated and set aside."In the event that this Recommended Ordei be adopted by the Board,the words"a Decision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of the United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event this Recommended Order be adopted by the Board thisprovision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WEWILL NOTinterrogate our employees concerningtheir union activities or preferences.WE WILL NOTthreaten our employees with moreseverework discipline;with a limitation upon thefrequencyof payincreases;or a resortto layoffsbecause of their selection of a labor organization to actas their collective-bargaining representative.WE WILL NOTunlawfully grant wage increases to ouremployees for the purpose of interfering with theirrights to join or belong to a union.WE WILL NOTrefuse to recognize and bargaincollectively,upon request,withLocal 868, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America, asthe exclusive representative of our employees in theappropriate unit with respect to rates of pay, wages,hours of employment,and other terms and conditionsof employment.The appropriateunit is:AllproductionandmaintenanceemployeesofAll-Tronics,Inc., employed at itsWestbury plant,exclusiveof all officeclerical, sales,professional andtechnicalemployees,watchmen,guardsand allsupervisors as defined in Section2(11) of the Act.WE WILL NOT lay off employeesbecause of theirunion or concerted activities,or failto recall fromlayoff employeesbecause of such activities.WE WILL NOTinany other manner interfere,restrain,or coerce our employees in the exercise of therights to self-organization, to form labororganizations,to join or assist the above-namedUnion or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL make JeffreyBatt,JohnEchezuria,Magdalene Williams, and MinnieWilliams whole forany loss of earnings thatthey may havesuffered as aresult of theirrespectivelayoffs andour discriminationagainst them.WE WILL offer JeffreyBatt and John Echezuriareinstatement to their former or substantially equivalentpositionsof employment,without prejudice to anyseniority or other rights and privilegesenjoyed by them.WE WILL,upon request,bargaincollectivelywithLocal868, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofall employees in the appropriate unit, with respect tothe ratesof pay,wages, hours of employment, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement.All of our employeesare free to become or remain, orrefrain from becoming or remaining,members of theabove-namedorganization,oranyotherlabororganization.ALL-TRONICS, INC.(Employer)DatedBy(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date ofposting,andmustnot be altered,defaced,or covered by anyother material.If employees have any question concerning this noticeor compliancewithits provisionstheymay communicatedirectly with theBoard'sRegionalOffice, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-5387.